Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 03/11/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending. 
Response to Arguments
With regard to the drawing objection:
Applicant has amended Claims 5 & 18 to address the clarity of the claims but has not provided drawings reflecting the hole or the concave feature of the glass cover.  The drawing objection is maintained.

With regard to the specification objection:
Applicant has amended the title to language indicative of the invention.  The amended title is accepted and reflected on the attached BIB datasheet.

With regard to 112 rejection:
Applicant has amended Claims 12 & 13 to address the clarity of the element referred to as “the member” in relation to the glass cover.  The 112(b) rejection of the claims is withdrawn.

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1 - 18 have been considered but are moot because the arguments are directed to amended limitations that have not been previously Claims 1 & 14 to cite an acoustic impedance range that has not been previously claimed and requires further consideration along with new Claims 19 & 20.  Additionally, Applicant has amended into Claims 1 & 14 features of the function of the first and second surfaces of the glass cover not previously considered.
Applicant’s arguments and amendments with regard to Claims 1-20 have been considered in light the previous reference of Ozeki in further view of the new reference of Ganti.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Drawings
The drawings are objected to because Claims 5 & 18 recite a feature of a member (cover plate) has a hole or a concave portion. There is no rendering of which surface of the cover plate the claimed shape is required to be formed. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not 
Claim Rejections - 35 USC 	§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 20160357294;”Ozeki”) in view of Ganti (US 20150241393: “Ganti”).

Claim 1. Ozeki discloses a protective cover (Fig. 6: 1 cover glass) [0170 the cover glass of this embodiment may be used for protecting any protection object] for a device (Fig. 6: 500) with an ultrasonic unit (Fig. 6: 40 sensor) [0181 The sensor 40 is arranged in the back surface 5 of the cover glass 1 via the adhesive layer 41]  comprising: a glass sheet (Fig. 6: 1 cover glass) having a first main surface (Fig. 6: 14 & 8 top surfaces of concave portion 7), configured to be touched by a user [0184 the finger touch adaptability can be further improved without a trouble that a finger may be caught by the edge, and additionally the shape will be effective for hardly causing cracking or breaking owing to the dropping of the device or owing to the contact thereof with any hard outer member] of the device and a second main surface (Fig. 6: 5 back  surface of cover glass) [0172 On the front surface 3 or the back surface 5 of the cover glass 1] configured to face [0181 the sensor 40 is arranged at the position that faces the concave portion 7 in the direction Z in the back surface 5 of the cover glass 1] the ultrasonic unit [0006 & 0177 the sensor 40 such as a ultrasonic sensor] (Fig. 6: cover 1 on top of ultrasonic sensor 

    PNG
    media_image1.png
    322
    805
    media_image1.png
    Greyscale

 
Ozeki does not explicitly disclose wherein the glass sheet has an acoustic impedance Z in a range of 12 to 25 x106 kg/m2/s.

Ganti teaches an ultrasonic fingerprint recognition sensor (Figs. 5a&b: 500) with a cover member (5a&b: 522 with glass cover/platen) having an acoustic impedance Z of 12 to 25 ×106 kg/m2/s  [Table 1 chemically hardened glass 14.2 MRayls]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ganti’s impedance level of a glass cover in the claimed range as an impedance level for Ozeki’s glass cover because matching acoustic impedance of the protective glass cover to the ultrasonic waves used in the sensor transmission and finger ridge detection reduces the sound wave loss during transmission and improves the accuracy of fingerprint recognition [Ganti 0004].

Claim 14.  Ozeki discloses an ultrasonic device (Fig. 6: 40) comprising: an ultrasonic unit (Fig. 6: 40 sensor) [0181 The sensor 40 is arranged in the back surface 5 of the cover : and a protective cover (Fig. 6: 1 cover glass) covering the ultrasonic unit  (Fig. 6: 40 sensor) [0184 a fingerprint authentication sensor is arranged at the position corresponding to the concave portion 7, a desired sensor sensitivity can be realized]  and comprising a glass sheet [0170 the cover glass of this embodiment may be used for protecting any protection object. In the following description, the protection object to be protected by the cover glass is a personal digital assistant such as a smartphone or the like, but the present invention may be directed to any other protection object] having a first main surface (Fig. 6: 14 & 8 top surfaces of concave portion 7), and a second main surface (Fig. 6: 5 bottom surface of cover glass) [0181 The sensor 40 is arranged in the back surface 5 of the cover glass 1 via the adhesive layer 41]  such that the first main surface (Fig. 6: 14 & 8 top surfaces) is configured to be touched by a user [0184 a fingerprint authentication sensor is arranged at the position corresponding to the concave portion 7, a desired sensor sensitivity can be realized] of the ultrasonic device (40) and that the second main surface (5) is configured to face the ultrasonic unit (40) [0181 The sensor 40 is arranged in the back surface 5 of the cover glass 1 via the adhesive layer 41]; and an ultrasonic unit [0006 & 0177 the sensor 40 such as a capacitance sensor, ultrasonic sensor] disposed (Fig. 6: cover glass 1 on top of ultrasonic sensor 40) on a side of the second main surface (Fig. 6: cover 1 on top of ultrasonic sensor 40).

Ozeki does not explicitly disclose wherein the glass sheet has an acoustic impedance Z in a range of 12 to 25 x106 kg/m2/s.

Ganti teaches an ultrasonic fingerprint recognition sensor (Figs. 5a&b: 500) with a cover member (5a&b: 522 with glass cover/platen) having an acoustic impedance Z of 12 to 25 (×106 kg/m2/s) [Table 1 chemically hardened glass 14.2 MRayls]. 



Claim 2. Dependent on the protective cover member according to claim 1. Ozeki further discloses a glass sheet [0190 the cover glass 1 is a chemically strengthened glass] 

Ozeki does not explicitly disclose the glass sheet has an acoustic impedance Z in a range of 12 to 20 x106 kg/m2/s.

Ganti teaches an ultrasonic fingerprint recognition sensor (Figs. 5a&b: 500) with a cover member (5a&b: 522 with glass cover/platen) having an acoustic impedance Z of 12 to 20 ×106 kg/m2/s  [Table 1 chemically hardened glass 14.2 MRayls]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ganti’s impedance level of a glass cover in the claimed range as an impedance level for Ozeki’s glass cover because matching acoustic impedance of the protective glass cover to the ultrasonic waves used in the sensor transmission and finger ridge detection reduces the sound wave loss during transmission and improves the accuracy of fingerprint recognition [Ganti 0004].

Claims 3 & 16. Dependent on the respective protective cover member according to claim 2 and the ultrasonic device according to claim 14. Ozeki further discloses the glass sheet is made of an inorganic glass (inorganic glass is SIO2 without carbon added) [0262 A glass containing 50 to 80% of SiO2, 2 to 25% of Al2O3, 0 to 10% of Li2O, 0 to 18% of Na2O, 0 to 10% of K2O, 0 to 15% of MgO, 0 to 5% of CaO, and 0 to 5% of ZrO2].

Claim 4. Dependent on the protective cover member according to claim 1. Ozeki further discloses the glass sheet has a thickness in the range of 0.1 mm to 1.5 mm [0194 the thickness of the thick portion 17 in the direction Z  is preferably 1.5 mm or less, and more preferably 0.8 mm or less].

Claims 5 & 18. Dependent on the respective protective cover member according to claim 1 and the ultrasonic device according to claim 14. Ozeki further discloses the glass sheet (Fig. 6: 1 cover glass) has a concave portion formed on at least one of the first main surface to the second main surface of the glass sheet (Fig. 6: 7 concave portion of 1) [0181 The concave portion 7 may be provided in the front surface 3 of the cover glass 1].

Claim 6. Dependent on the protective cover member according to claim 1. Ozeki further discloses the cover member (1) is to protect the ultrasonic unit [0196 damage to a sensor to be protected by the thin portion 13 (e.g. cover glass 1 thin portion 13) damage can be sufficiently prevented].  Ozeki does not explicitly disclose wherein the glass sheet has an acoustic impedance Z in a range of 12 to 18 x106 kg/m2/s.
Ganti teaches an ultrasonic fingerprint recognition sensor (Figs. 5a&b: 500) with a cover member (5a&b: 522 with glass cover/platen) having an acoustic impedance Z of 12 to 18 (×106 kg/m2/s) [Table 1 chemically hardened glass 14.2 MRayls]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ganti’s impedance level of a glass cover in the claimed range as 

Claims 7 & 17. Dependent on the respective protective cover member according to respective claim 6 and the ultrasonic device according to claim 14. Ozeki further discloses the ultrasonic unit (Fig. 6: 40) is an ultrasonic sensor [0006 & 0177 the sensor 40 such as an ultrasonic sensor].

Claim 9. Dependent on the protective cover member according to claim 1. Ozeki further discloses the glass sheet (1) has a Young's modulus of 60 GPa or more [0196 The Young's modulus of the thin portion 13 (13 is thin part of cover glass 1) is 60 GPa or higher, preferably 65 GPa or higher, and more preferably 70 GPa or higher. When the Young's modulus of the thin portion 13 is 60 GPa or higher, damage to the thin portion 13 caused by collision with a foreign collision object can be sufficiently prevented].

Claim 10. Dependent on the protective cover member according to claim 1.   Ozeki further discloses the first main surface (14 & 8) of the glass sheet (1) has an arithmetic average roughness Ra of 5,000 nm or less [0181 the arithmetic mean roughness Ra of the front surface 14 of the thin portion 13, especially the bottom 8 of the concave portion 7 is preferably 50 nm or less, more preferably 45 nm or less, even more preferably 30 nm or less. In the configuration where the concave portion 7 is provided in the front surface 3, the sensor 40].

Claim 11. Dependent on the protective cover member according to claim 1. Ozeki further discloses further comprising the member (1) has a compressive stress layer formed on the first surface of the glass sheet [0190 the cover glass 1 is a chemically strengthened glass. The chemically strengthened glass has a compressive stress layer that is formed in the surface layer thereof by a chemical strengthening treatment. Therefore, high mechanical strength can be obtained] & [0237 In the chemically strengthened cover glass 1, a compressive stress layer is formed in the surface thereof. The surface compressive stress (CS) of the compressive stress layer is preferably 300 MPa or higher and more preferably 400 MPa or higher. CS may be measured, using a surface stress meter].

Claim 12. Ozeki further discloses a portable information terminal [0006 & 0170 this system is mounted on a personal digital assistant (PDA) such as a smartphone, a mobile phone, or a tablet personal computer. Usually, in order to protect a fingerprint authentication sensor (hereinafter this maybe simply referred to as a sensor), a cover glass is arranged above the sensor] comprising the protective cover member (Fig. 6: 1) of claim 1.

Claim 13. Ozeki further discloses a display device [0170 The cover glass of this embodiment may be used for protecting any protection object. In the following description, the protection object to be protected by the cover glass is a personal digital assistant such as a smartphone or the like, but the present invention may be directed to any other protection object. For example, it may be applied to display devices combined with display panels such as liquid-crystal display panels or EL panels. In particular, it is excellent as the method for effectively manufacturing large-sized cover glasses for in-car displays] comprising the protective cover member (Fig. 6: 1) of claim 1.

Claim 19: Dependent on the protective cover member according to claim 1. Ozeki further discloses the glass sheet is made of the inorganic glass having a composition comprising SiO2 in a range of 50 to 80%, A1203 in a range of 0.1 to 25%, Li20 + Na20 + K20 in a range of 3 to 30%, MgO in a range of 0 to 25%, CaO in a range of 0 to 25% and ZrO2 in a range of 0 to 5% by mol% in terms of oxide [0262 A glass containing 50 to 80% of SiO2, 2 to 25% of Al2O3, 0 to 10% of Li2O, 0 to 18% of Na2O, 0 to 10% of K2O, 0 to 15% of MgO, 0 to 5% of CaO, and 0 to 5% of ZrO2] Note the combination of the elements Li20 + Na20 + K20 combined at their mid to lower end ranges are in the range of 3 to 30%]. Glass compositions listed in [0261 to 0268 provide the same elements in varying concentrations].

Claim 20: Dependent on the protective cover member according to claim 1. Ozeki further discloses the glass sheet (Fig. 6: 1 cover glass) is made of a chemically strengthened glass [0190 Preferably, the cover glass 1 is a chemically strengthened glass. The chemically strengthened glass has a compressive stress layer that is formed in the surface layer thereof by a chemical strengthening treatment. Therefore, high mechanical strength can be obtained], [0231], [0237] & [0278].

Claims 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Ganti and in further view of Djordjev (US 20170090028; “Djordjev”).  

Claims 8 & 15. Dependent on the respective protective cover member according to claim 5 and the ultrasonic device according to claim 14. Ozeki does not explicitly disclose the ultrasonic device (40) is configured to transmit ultrasonic wave having a frequency in a range of 1 MHz to 30 MHz.

Djordjev teaches a fingerprint identifying ultrasonic sensor system 10 according to aspects of the present disclosure (Fig. 1: 10) a cover member (Fig. 1: 40 cover) on an ultrasonic device (Fig. 1: ultrasonic receiver 30 and transmitter 20). Djordjev further teaches an ultrasonic sensor (20 & 30) is configured to transmit ultrasonic wave having a frequency in a range of 1 MHz to 30 MHz [0058 Example frequencies of the ultrasonic waves are in the range of 5 MHz to 30 MHz, with wavelengths on the order of a quarter of a millimeter or less].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Djordjev’s selected ultrasonic frequency spectrum as a frequency range to use with Ozeki’s ultrasonic sensor because the frequency range provides a reliable signal transmission and return signal to be analyzed through a glass cover plate [Djordjev 0067].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA S. YOUNG whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 5:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856